Citation Nr: 1045802	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-28 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic minor anesthetic area, right side of scalp.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which in pertinent part, continued the current 
10 percent disability evaluation for the Veteran's service-
connected posttraumatic minor anesthetic area, right side of 
scalp.

In July 2009, the Veteran testified at a Board hearing at the RO 
before the undersigned. A transcript of the proceeding is of 
record.

In October 2009 and July 2010, the Board remanded the claim for 
additional development. The case has been returned to the Board 
for further appellate review.

In the October 2010 brief of the Veteran's representative, the 
issues of whether there was clear and unmistakable error in an 
April 2005 rating decision, to include whether a separate 
evaluation for headaches is warrant,  was again raised.  This 
matter is referred to the RO for the appropriate actions.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  Thus, this issue will be addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The Veteran's service-connected posttraumatic minor anesthetic 
area, right side of scalp is manifested by no more than pain and 
altered sensation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
posttraumatic minor anesthetic area, right side of scalp are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8205  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in May 2005, 
before the original adjudication of the claim.  The May 2005 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in March 2006 and the Veteran's claim was readjudicated in a 
July 2006 statement of the case (SOC) and in February 2009 and 
July 2010 supplemental SOCs. See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA treatment 
records dated from 2005 to 2010 were obtained and associated with 
the claims folder.   VA examinations were performed in 2005 and 
2008 in order to obtain medical evidence as to the nature and 
extent of the claimed disability.  The Board finds that the VA 
examination reports obtained in this case is adequate.  The VA 
examiner reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the claimed disability, 
and recorded pertinent findings consistent with the examination 
and record.  The Board finds that the VA examination report are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  There is no identified relevant evidence that has not 
been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2010).

Analysis

In a May 1994 RO decision, service connection was granted for 
post-traumatic headaches as a residual of the head injury the 
Veteran sustained in service.  A 10 percent evaluation was 
assigned under Diagnostic Code 9304.  In a September 2001 RO 
decision, a 10 percent rating was assigned under Diagnostic Code 
8207, for post-traumatic minor anesthetic area, right side of 
scalp.  The RO stated that this issue was formerly rated as post-
traumatic headaches.  The RO decision noted that there was no 
evidence of prostrating migraine headaches that would warrant a 
compensable evaluation.  RO decisions dated in April 2005 and 
August 2005 continued the 10 percent evaluation under the 
provisions of Diagnostic Code 8299-8207.  38 C.F.R. §§ 4.20, 
4.27, 4.124a.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).   

Pursuant to Butts, the Board is of the opinion that the Veteran's 
disability is better rated under Diagnostic Code 8205, as the 
July 2008 VA examiner indicated that the Veteran's right facial 
symptoms were caused by impairment of the trigeminal nerve (fifth 
cranial nerve).  Diagnostic Code 8205 explicitly entails rating 
of fifth cranial nerve disabilities.  Thus, it is the one under 
which the Veteran's facial nerve disability should be rated. 
Pernorio, supra.  Although the examiner also noted that this was 
cranial nerve VI, it appears that he made a simple clerical 
mistake, as diplopia is the result of a disorder of the sixth 
cranial, which has not been shown in this case.

Under Code 8205, a 10 percent rating is warranted for moderate 
incomplete paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis; and a 50 percent rating is warranted for 
complete paralysis of the fifth cranial nerve. A Note following 
Code 8205 provides that ratings are dependent upon relative 
degree of sensory manifestation or motor loss..  38 C.F.R. § 
4.124a.  

The words "moderate" and "severe" are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
The Board observes that "moderate" is generally defined  as 
"of average or medium quality, amount, scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988) 871. 
"Severe" is generally defined as "of a great degree: serious."  
See Webster's Ninth New Collegiate Dictionary (1990) 1078.

On a September 2004 VA neurologic examination, the Veteran 
reported having chronic headaches daily.  The examiner reported 
that facial sensation and movement was normal.  The examiner 
reported that the Veteran has a history of insignificant head 
trauma, but at the worst, a concussive syndrome.  

On VA examination in June 2005, the Veteran described a large 
oval area of numbness and altered sensation that became 
noticeable the morning after she had been violently kicked in the 
forehead region.  Inspection of the area did not reveal any 
abnormalities, asymmetry, skin, or hair changes.  The examiner 
reported that some of the borders were clear with monofilament 
sensation matching that area very well.  He also noted that she 
reported better discrimination of the monofilament as being a 
fine point or thinner over the involved area than over normal 
areas.  Sharp pain perception had an equally sharp inferior and 
posterior border, but superiorly and anteriorly, at least above 
the eye, there was a mixed area in which the response would vary.  
Light touch seemed to create more of a sensation of pressure and 
perhaps even hypersensitivity.  At no point with any stimulation 
did the Veteran seem to respond as if in pain. 

The Veteran underwent another VA neurological examination in July 
2005.  At that time the Veteran complained of difficulty feeling 
if she is touching her scalp when she shampoos her hair, but 
denied experiencing excoriations due to inability to feel her 
scalp.  Upon examination, sensation was decreased on the right 
including decreased blink reflex.  The assessment was right VI 
distribution trigeminal neuropathy.  The examiner further noted 
that the Veteran appeared mildly impaired due to the neuropathy.

In November 2008, the Veteran was given another VA neurological 
examination.  She reported that the trauma caused pain and 
numbness in the right temporal region.  Light touch was normal, 
but pin prick was not normal.  The examiner reported 
hyperesthesia over a small circular area of the right temporal 
region.  Vibration sense and position sense were normal, and 
there were no other sensory exam findings.  The examiner 
indicated that all cranial nerves were intact.  The diagnoses 
included chronic daily headaches and posttraumatic neuralgia of 
the right temple.  

A March 2006 neurology consult reflects that cranial nerves are 
intact.  Additional VA treatment records reflect that cranial 
nerves 2-12 are grossly intact and that motor and sensation are 
grossly intact.  See VA treatment record dated in July 2010

In sum, the Veteran's service-connected disability has been 
associated with nerve damage of the right side of the face.  
However, the aforementioned medical evidence of record does not 
reveal that the Veteran has severe, incomplete paralysis of the 
right side of his face to warrant a higher disability evaluation 
of 30 percent under Diagnostic Code 8205.  Instead, the Veteran's 
complaints primarily concern the altered sensation and pain she 
experiences in the right side of her face.  

The next higher rating, 20 percent, requires a severe, incomplete 
paralysis.  Such a severe level of disability would be marked by 
objective muscle deficits, such as atrophy.  Cf. 38 C.F.R. § 
4.123 (2010).  Such a severe impairment is not demonstrated by 
the objective findings in this case.  Indeed, there is no motor 
or muscle loss.  While the Board recognizes the severity of the 
Veteran's complaints, the medical evidence of record simply does 
not show that the Veteran has severe, incomplete paralysis of the 
right side of her face.  The Board, therefore, finds that severe 
incomplete paralysis is not present, and a 30 percent evaluation 
under Diagnostic Code 8205 is not warranted.  Further, the July 
2005 examiner characterized the deficit as mild.  Even 
considering the Veteran's reports of pain, the disability does 
not approximate the severe incomplete paralysis required for a 
higher rating.

The Board notes the Veteran has been diagnosed several times with 
neuralgia.  According to Dorland's Medical Dictionary, neuralgia 
is "pain extending along the course of one or more nerves. . ."  
Dorland's Illustrated Medical Dictionary 1281 (31st ed. 2007).  
This diagnosis indicates that the Veteran's symptomatology 
consists of pain, not paralysis of the trigeminal nerve.  
Diagnostic Code 8405 directs that neuralgia be rated in 
accordance with Diagnostic Code 8205 with a maximum equal to 
moderate incomplete paralysis.  The Board notes the Veteran's 
complaints of pain; however, the March 2006 VA neurology consult 
reflects that the right sided ear pain and temple pain are likely 
migrainous.  In addition, pain was not elicited on examination.  
Consequently, the Veteran's diagnosis of neuralgia does not allow 
for a disability evaluation in excess of 10 percent.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there is a specific diagnostic code to evaluate paralysis 
of the fifth (trigeminal) cranial nerve, consideration of other 
diagnostic codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See also Butts v. 
Brown, 5 Vet. App. 532 (1993).  

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that her symptoms are more severe than the current 
disability evaluation reflects.  The Board must consider the 
entire evidence of record when analyzing the criteria laid out in 
the ratings schedule.  While the Board recognizes that the 
Veteran is competent to provide evidence regarding her 
symptomatology, she is not competent to provide an opinion 
regarding the severity of her symptomatology.  Such evidence must 
come from a medical professional.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).  

Additionally, the record contains no evidence showing the Veteran 
is entitled to a higher disability evaluation at any point during 
the instant appeal; therefore staged ratings are not appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008.

The Board finds the assigned Diagnostic Code adequately addresses 
the Veteran's symptoms of altered sensation and pain.  There is 
no indication that the schedular criteria are inadequate to 
evaluate the Veteran's service-connected disability.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 10 percent 
disability evaluation and a higher evaluation is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a rating in excess of 10 percent for posttraumatic 
minor anesthetic area, right side of scalp is denied.


REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. Id.

In the present case, the claim of TDIU can reasonably be inferred 
from evidence of record.  According to the November 2008 VA 
examination report, the examiner reported that the Veteran in 
unable to maintain a job.  In addition, the Veteran submitted a 
VA letter regarding vocational rehabilitation dated in February 
2005 stating that the Veteran is unable to maintain employment 
due to her disabilities.

Based upon the foregoing, the Board finds that a claim of 
entitlement to a TDIU has been raised.  A TDIU may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service- 
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b) (2010).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, adequate VCAA compliant notice of the standards for 
TDIU must be provided.  The RO/AMC must conduct all appropriate 
development and provide warranted assistance, including a VA 
examination to determine employability on the basis of the 
service-connected disabilities.  The RO should obtain all VA 
treatment records not currently in the claims file and ask the 
Veteran to identify any additional records that should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159 (2010), must be 
fully met.

2.  The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether she is unemployable solely due to her 
service-connected disabilities.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to her age or the effects of 
any non-service- connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with her education and 
occupational experience.

3.  After completion of the above and any 
additional development deemed appropriate, 
adjudicate the issues of entitlement to a 
TDIU.  If the benefits sought on appeal are 
not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the opportunity to respond. The 
matter should then be returned to the Board, 
if in order, for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


